OPINION — AG — ** CONFLICT OF INTEREST ** THE FACT THAT MR. HERRALD IS AN EMPLOYEE OF THE WESTERN T. B. SANATORIUM DOES NOT PROHIBIT HIM FROM BEING AWARDED A CONTRACT FOR WORK TO BE DONE AT SAID SANATORIUM, WHERE THE SAID CONTRACT IS LET BY THE STATE BOARD OF PUBLIC AFFAIRS, AND WHERE OVER ALL SUPERVISION AND FINAL INSPECTION AND ACCEPTANCE WILL BE DONE BY THE STATE BOARD OF PUBLIC AFFAIRS, FOR AND AT THE REQUEST OF THE STATE BOARD OF HEALTH; THAT IS, MR. HERRALD'S PERFORMANCE OF THE CONTRACT IN QUESTION WILL NOT PREVENT HIM FROM GIVING PERSONAL ATTENTION TO THE DUTIES FOR THE PERFORMANCE OF WHICH HE IS PAID BY THE STATE (ARTICLE II, SECTION 11), HIS DUTIES AS AN EMPLOYEE OF THE STATE WILL NOT INCLUDE SUPERVISION OF ANY OTHER CONNECTION WITH SAID CONTRACT, AND IF THE PERFORMANCE OF SAID CONTRACT WILL NOT OTHERWISE CONFLICT WITH HIS DUTIES AS A STATE PERFORMANCE. CITE: OPINION NO. FEBRUARY 26, 1943 — HALE, OPINION NO. FEBRUARY 15, 1935 — MILLIGAN, 21 O.S. 344 [21-344], 61 O.S. 7 [61-7] 74 O.S. 63 [74-63] (RICHARD HUFF)